                                          Case 5:16-cv-04041-BLF Document 114 Filed 08/25/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     JAIME ECHEVARRIA,                                 Case No. 16-cv-04041-BLF
                                   9                    Plaintiff,
                                                                                           ORDER LIFTING STAY AND
                                  10             v.                                        REMANDING ACTION TO SANTA
                                                                                           CLARA COUNTY SUPERIOR COURT
                                  11     AEROTEK, INC.,
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14

                                  15          On June 17, 2019, the Court issued an order denying Defendant’s motion to dismiss

                                  16   Plaintiff’s representative PAGA claim and to compel arbitration of any individual PAGA claim,

                                  17   and granting Plaintiff’s motion to remand this action to the Santa Clara County Superior Court.

                                  18   See Order, ECF 96. The Court thereafter granted Defendant’s motion for a stay pending appeal.

                                  19   See Order Granting Motion to Stay, ECF 105.

                                  20          On August 3, 2020, the United States Court of Appeals for the Ninth Circuit (“Ninth

                                  21   Circuit”) issued a Memorandum affirming in part and vacating in part this Court’s order. See

                                  22   Memorandum, ECF 112. The Ninth Circuit affirmed the portion of this Court’s order remanding

                                  23   the action and vacated the portion of the order addressing the issue of preemption. See id. at 2-3.

                                  24   The Ninth Circuit held that once this Court decided to decline supplemental jurisdiction of the

                                  25   PAGA claim, the Court was divested of jurisdiction to decide the preemption issue. See id. at 3.

                                  26   The Ninth Circuit ordered that “[t]he entirety of the PAGA litigation, including the issue of

                                  27   preemption, should be remanded to state court.” Id. The Ninth Circuit’s Mandate issued on

                                  28   August 25, 2020. See Mandate, ECF 113.
                                          Case 5:16-cv-04041-BLF Document 114 Filed 08/25/20 Page 2 of 2




                                   1          Accordingly, the stay of litigation is LIFTED and the action is REMANDED to the Santa

                                   2   Clara County Superior Court. The Clerk shall close the file.

                                   3          IT IS SO ORDERED.

                                   4

                                   5   Dated: August 25, 2020

                                   6                                                  ______________________________________
                                                                                      BETH LABSON FREEMAN
                                   7                                                  United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
